Citation Nr: 0334463	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-14 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder dislocation.  

2.  Entitlement to service connection for osteoarthritis of 
the bilateral knees (claimed as the residual of knee injury).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision that 
denied service connection for status post left shoulder 
dislocation with residual pain and reduced range of motion, 
and, osteoarthritis of the bilateral knees.  The veteran 
filed a notice of disagreement in June 2002.  The RO issued a 
statement of the case in September 2002.  The RO received the 
veteran's substantive appeal in October 2002.  

The Board notes that in an April 2003 written brief 
presentation, the veteran's representative appears to raise a 
claim for service connection of a left arm disability (noting 
that the veteran alleged on his application for compensation 
treatment for a left arm injury in service).  However, as the 
RO has not adjudicated this claim, it is not properly before 
the Board; it is also not inextricably intertwined with 
either issue on appeal (see Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991)).  Hence, the matter is referred to the RO 
for appropriate action.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000)), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Initially, the Board notes that the medical evidence current 
of record is not sufficient to decide the claims on appeal.  
The veteran contends that he injured his knees in service 
after a mule dragged him over concrete, and that he 
dislocated his shoulder in 1945; the record reflects current 
diagnoses of osteoarthritis of the bilateral knees and left 
shoulder dislocation with residual pain and limitation of 
motion.  Although the appellant underwent VA examination in 
connection with his claims for service connection, the 
examiner did not offer any opinion as to the likely etiology 
of the claimed disabilities, and there is otherwise no such 
evidence of record.  The Board finds that further 
examination, to include the appropriate opinions, would be 
helpful in resolving the issues on appeal.  See 38 U.S.C.A. 
§ 5103A.  

Hence, the RO should arrange for orthopedic examination of 
the veteran's left shoulder and knees at an appropriate VA 
appropriate examinations.  The veteran is hereby advised that 
a failure to report to any such scheduled examination, 
without good cause, may well result in a denial of the 
claim(s).  See 38 C.F.R. § 3.655 (2003).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of such examination(s) sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information and/or evidence in support 
of his claims on appeal.  In a December 2001 letter (specific 
to the claims for service connection appeal), the RO 
requested that the veteran provide further information and/or 
evidence to support his claims within 30 days of the date of 
the letter, consistent with the provisions of 38 C.F.R. 
§ 3.159(b)(1), or that it would adjudicate the claim on the 
basis of the evidence already of record.  The veteran was 
further advised that if information or evidence was received 
within one year, and he was entitled to benefits, then the 
payment of those benefits might relate back to the date the 
RO received his claims.  Later, in March 2002, the RO 
adjudicated and denied the veteran's claims.  

However, in a recent decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Court) invalidated that portion of the regulation 
38 C.F.R. § 3.159(b)(1), that permitted VA to adjudicate a 
claim within 30-days after notifying a veteran of any 
information and medical or lay evidence necessary to 
substantiate a claim.  The Court found that the 30-day period 
to respond to such notice was misleading and potentially 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Id.; see also, 38 U.S.C.A. § 5103.  

Since these matters are being remanded for the development 
indicated above, the RO must take this opportunity to inform 
the veteran that a full year is allowed to submit the 
additional information and/or evidence necessary to 
substantiate his claims.  

The development actions identified herein are consistent with 
the duties imposed by the VCAA.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions: 

1.  The RO should request that the 
veteran provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent medical records not currently 
of record.  The RO's letter should also 
invite the appellant to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe any further 
action to be taken.  

3.  After all records and/or responses 
from each contacted entity are associated 
with the claims file, or the time period 
for the veteran's response has expired, 
the RO should arrange for the veteran to 
undergo VA examination of the knees and 
left shoulder. The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report must include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, including X-
rays, should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

With respect to each diagnosed right 
knee, left knee, and/or left knee 
disability, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether such disability 
is at least as likely as not medically 
related to the veteran's active duty 
service, to include any injury or disease 
alleged or noted therein.    

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of such examination sent to the 
veteran by the pertinent VA medical 
facility.  The medical facility should 
indicate whether any notice that was sent 
was returned as undeliverable.

5.  To help avoid a future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished to the extent possible, 
in compliance with this REMAND.  If any 
action is not in complete compliance with 
the directives of this remand, the RO 
must implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the Federal 
Circuit's recent decision in PVA v. 
Secretary, as well as 38 U.S.C.A. § 5103 
(West 2002) and any other applicable 
legal precedent.

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations), and afford 
them the appropriate me period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



